Search | samantha@timetricsrisk.com | ProtonMail                                                                                     https://mail.protonmail.com/search/X7GkZ5XBW9-89iUYksDpyIzejz0...
                                     Case 1:19-cv-08345-MKV-DCF Document 27 Filed 01/13/20 Page 1 of 4


         RE: Acceptance of Service for Lothrop and Bramante
         Received: Monday, January 13, 2020 11:03 AM

         From: Ellen Tobin etobin@westermanllp.com

         To: Samantha Kumaran samantha@timetricsrisk.com

         CC: Luanne M. DelMuro LDelMuro@westermanllp.com


         The electronic service is confirmed. There is no need for paper service.



         From: Samantha Kumaran <samantha@timetricsrisk.com>
         Sent: Monday, January 13, 2020 10:44 AM
         To: Ellen Tobin <etobin@westermanllp.com>
         Cc: Luanne M. DelMuro <LDelMuro@westermanllp.com>
         Subject: RE: Acceptance of Service for Lothrop and Bramante



         Thank you for acknowledging that you are authorized to accept service. Please confirm that you have accepted service of
         Bramante and Lothrop via email, with a scanned copy of the summons and the complaint, which was sent to you on Friday
         January 10th, 2020, and that service is considered complete.



         If you are requiring Paper Service it will be re-effected today.



         Kind regards,

         Samantha S. Kumaran

         President and CEO

         samantha@timetricsrisk.com

         Mobile: 646-221-4363 (Cell)

         Phone: 212 431 5098 (Office)




         This email and its attachments are for the named addressee(s) only. It may contain information which may be confidential and privileged. If you are not the intended recipient, please notify the sender immediately, destroy this

         email and any attachments, and do not otherwise disclose or use them.




         This email and its attachments do not constitute or may not be used for the purpose of an offer to sell, solicitation of an offer to buy, a partnership interest in any fund or transaction described herein. No such offer or solicitation will

         be made prior to the delivery of the applicable risk disclosure document , offering memorandum and related materials. All profits disclosed herein are accompanied by risks. An investor understands that under any investment that

         investor may lose all or part of its equity in any time frame. Past performance is not indicative of future performance. Options and futures and trading is not a suitable investment vehicle for all investors. The risk of loss in trading

         commodity interests can be substantial. You should therefore carefully consider whether such trading is suitable for you in light of your financial condition.




         Neither Timetrics or its officers, employees, agents or representatives warrant the accuracy, adequacy, or completeness of the information contained herein and Timetrics expressly disclaims liability for errors or omissions. No

         warranty of any kind implied, express, statutory is given by Timetrics or its officers, employees, agents or representatives in connection with the information herein. Under no circumstances may this email or its attachments, or any

         part thereof, be disclosed, reproduced, redistributed without the express permission of Timetrics.




1 of 4                                                                                                                                                                                                                                 1/13/2020, 5:02 PM
Search | samantha@timetricsrisk.com | ProtonMail                                                                                                              https://mail.protonmail.com/search/X7GkZ5XBW9-89iUYksDpyIzejz0...
                                          Case 1:19-cv-08345-MKV-DCF Document 27 Filed 01/13/20 Page 2 of 4




         ‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐

         On Monday, January 13, 2020 10:19 AM, Ellen Tobin <etobin@westermanllp.com> wrote:



           Ms. Kumaran:



           I am authorized to accept service of the summons and complaint on behalf of Mr. Lothrop and Mr. Bramante.



           Regards,

           Ellen




           Ellen Tobin, Esq.


           Westerman Ball Ederer Miller Zucker & Sharfstein, LLP


           1201 RXR Plaza, Uniondale, New York 11556


           Tel.: 516‑622‑9200 Ext.: 343


           Fax: 516‑622‑9212


           E‑mail: etobin@westermanllp.com


           www.westermanllp.com


                 Please consider the environment before printing this email.


           CYBER FRAUD WARNING: Before wiring any funds to our office or to a third party involved on the transaction, call the intended recipient or our office at a number you know is valid to confirm the instructions and amount – and be very wary of any request to change wire

           instructions you already received. Our firm is not responsible for third party fraud or electronic interceptions.




           PLEASE TAKE NOTICE: The information transmitted is intended only for the person or entity to which it is addressed and may contain confidential and/or privileged material. Any review, retransmission, dissemination or other use of, or taking of any action in reliance

           upon, this information by persons or entities other than the intended recipient is prohibited. If you receive this transmission in error, please contact the sender immediately and delete the material from any computer.




           IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax advice contained in this communication (including any attachments) was not intended or written to be used, and cannot be used, for the purpose of (a)

           avoiding tax-related penalties under federal, state or local tax law or (b) promoting, marketing or recommending to another party any transaction or matter addressed herein




           From: Samantha Kumaran <samantha@timetricsrisk.com>



2 of 4                                                                                                                                                                                                                                                                        1/13/2020, 5:02 PM
Search | samantha@timetricsrisk.com | ProtonMail                                                                                    https://mail.protonmail.com/search/X7GkZ5XBW9-89iUYksDpyIzejz0...
                                    Case 1:19-cv-08345-MKV-DCF Document 27 Filed 01/13/20 Page 3 of 4
           Sent: Friday, January 10, 2020 6:00 PM

           To: Ellen Tobin <etobin@westermanllp.com>

           Subject: Acceptance of Service for Lothrop and Bramante




           Ms. Tobin,

           I have received a summons to serve the complaint from the SDNY on Domenic Bramante and Daniel Lothrop on January
           7th 2020. You indicated in prior email on January 6th 2020, that you are representing Defendants Lothrop and Bramante
           but on the ECF it does not show that you have yet filed a notice of appearance on their behalf or accepted service of the
           complaint.

           Please confirm in response that you have accepted service and/or will agree to accept the service on behalf of Daniel
           Lothrop and Domenic Bramante of the summons and complaint, which will be deemed validly served upon me emailing me
           a scan or pdf of the file-stamped summons no later than today, January 10th 2020, which are hereto attached. Since you
           have acknowledged you are representing them, and are also in receipt of the Complaint, and are on ECF, please let me
           know asap, if I need to redo paper service (Process Server) as well for the new Defendants, or if you are acknowledging
           acceptance as of January 10th, 2020 or whenever the summons was issued.



           Thank you.



           Kind regards,

           Samantha S. Kumaran

           President and CEO

           samantha@timetricsrisk.com

           Mobile: 646-221-4363 (Cell)

           Phone: 212 431 5098 (Office)




           This email and its attachments are for the named addressee(s) only. It may contain information which may be confidential and privileged. If you are not the intended recipient, please notify the sender immediately,

           destroy this email and any attachments, and do not otherwise disclose or use them.




           This email and its attachments do not constitute or may not be used for the purpose of an offer to sell, solicitation of an offer to buy, a partnership interest in any fund or transaction described herein. No such offer or

           solicitation will be made prior to the delivery of the applicable risk disclosure document , offering memorandum and related materials. All profits disclosed herein are accompanied by risks. An investor understands that

           under any investment that investor may lose all or part of its equity in any time frame. Past performance is not indicative of future performance. Options and futures and trading is not a suitable investment vehicle for all

           investors. The risk of loss in trading commodity interests can be substantial. You should therefore carefully consider whether such trading is suitable for you in light of your financial condition.




           Neither Timetrics or its officers, employees, agents or representatives warrant the accuracy, adequacy, or completeness of the information contained herein and Timetrics expressly disclaims liability for errors or

           omissions. No warranty of any kind implied, express, statutory is given by Timetrics or its officers, employees, agents or representatives in connection with the information herein. Under no circumstances may this email

           or its attachments, or any part thereof, be disclosed, reproduced, redistributed without the express permission of Timetrics.




3 of 4                                                                                                                                                                                                                             1/13/2020, 5:02 PM
Search | samantha@timetricsrisk.com | ProtonMail          https://mail.protonmail.com/search/X7GkZ5XBW9-89iUYksDpyIzejz0...
                        Case 1:19-cv-08345-MKV-DCF Document 27 Filed 01/13/20 Page 4 of 4




4 of 4                                                                                                   1/13/2020, 5:02 PM
